PER CURIAM
This is a consolidated appeal in which (1) appellant appeals the denial of his petition for a writ of habeas corpus and from a resentencing on an earlier remand by this court. State v. Peaslee, 59 Or App 519, 651 P2d 182, rev den 294 Or 212 (1982), rev den 294 Or 569 (1983).
We write only for the purpose of addressing appellant’s entitlement to credit for time served. Resentencing was proper; however, as the state appropriately concedes, appellant must be given credit for time served in the county jail and in the custody of the Corrections Division from the date of his arrest in 1981.
The remaining assignments of error lack any merit.
Remanded with instructions to credit appellant for time served.